Citation Nr: 1315694	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983. She subsequently served in the Arizona National Guard. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In February 2009 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims files.  

The Board remanded the case for further development in April 2009.  In July 2010, the Board denied service connection for a psychiatric disability.  The Veteran appealed the Board's July 2010 denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a joint motion of the parties and remanded the claim to the Board.  In July 2011 and December 2012, the Board remanded the claim for additional evidentiary development.  In January 2013, a VA examination was conducted and the Board's review of this document demonstrates that it complies with the Board's January 2013 remand instructions.  


FINDING OF FACT

No acquired psychiatric disorder has been present during the period of this claim.





CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the November 2005 rating decision on appeal.  However, following provision of the required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in September 2006.  See Overton v. Nicholson, 20 Vet. App. 427, 437   (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

The duty to assist has also been met in this case.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with the record.  Post-service treatment records have been obtained from those VA and non-VA providers identified by the Veteran as having relevant records.  Neither the Veteran nor her representative has identified any other existing evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

Special development is required when a PTSD claim is based on stressor of alleged physical or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  The record shows the required development has been accomplished.  

The Veteran has been afforded appropriate VA psychiatric examinations.  The reports of the VA examinations conducted in September 2011 and January 2013 reflect that in addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history.  The examiners provided diagnoses of personality disorder which were supported by citations to the clinical evidence and the Veteran's presentation.  The examination reports in combination are adequate for adjudication purposes.  Additionally, the examinations, when read together, comply with the Board's remand instructions.  The Board accordingly finds the originating agency has substantially complied with the requirement for examination articulated in the Board's remands.  See Dymant v. West, 13 Vet. App. 141, 146-47   (1999).  

The Board also notes the Veteran has been provided a hearing before the Board.  The Veteran subsequently requested the record be held open for 60 days to enable her to submit additional evidence; the Board held the record open per the Veteran's request, and the Veteran submitted additional evidence with a waiver of RO review that the Board has considered in conjunction with the adjudication of the appeal.  

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.  

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304(f)(4).  

Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).  

Recent amendments to the regulation have eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances.  Those amendments are not relevant in this case.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R.  § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

As a threshold matter, the RO denied service connection for PTSD in rating decisions in December 2003, June 2004 and July 2004.  The November 2005 rating decision on appeal denied service connection specifically for bipolar disorder.  

Generally, a claim that was been denied in an unappealed rating decision may not thereafter be reopened and allowed unless new and material evidence is received.  38 U.S.C.A. § 5108.  However, a claim based on a diagnosis of a new mental disorder states a new claim, when the new disorder had not been diagnosed at the time of the prior NOD.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board may accordingly consider the claim for service connection for bipolar disorder without first determining whether new and material evidence has been received.  

Further, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board must accordingly consider whether service connection is warranted for any diagnosed psychiatric disorder.  

Factual background

Service treatment records show no indication of treatment for a psychiatric disorder.  A report of medical examination in January 1983 at time of the Veteran's separation from active service shows clinical psychiatric evaluation as "normal."  In the self-reported Report of Medical History at the time of separation, the Veteran checked the "no" blocks for depression or excessive worry or nervous trouble of any sort.  

Service personnel records show the Veteran entered active service in the enlisted ranks in September 1977 and subsequently was commissioned into the Military Intelligence (MI) branch via Officer Candidate School (OCS) in January 1980.  An Officer Efficiency Report (OER) dated in November 1982, while she was a First Lieutenant serving in Korea, provides an essentially substandard performance review and recommends that she not be promoted to the next rank or retained in either the active or reserve forces.  However, following discharge from active service in January 1983, she was able to enter service with the Arizona National Guard as a First Lieutenant.  She was not recommended for promotion to Captain and was transferred to the Army Reserve in October 1985.  She subsequently served in the Army Reserve in the rank of Sergeant.  The record does not document any specific periods of active duty associated with her service in the National Guard or Army Reserve.  

VA treatment records show the Veteran's house burned down in May 2002.  She was treated for resulting depression through October 2002, to include being prescribed sedatives to deal with the stress of the situation.  

In December 2002 the Veteran was referred to a VA psychologist for evaluation.  The Veteran asserted she had been diagnosed with PTSD due to sexual assault in service.  The psychologist diagnosed current adjustment disorder with mixed depression and anxiety.  

The Veteran was seen by a different VA psychologist in February 2003, who asked the Veteran about the alleged sexual trauma in service; the Veteran responded she had not been physically assaulted but rather emotionally harassed.  The psychologist indicated referral to the Mental Health Clinic (MHC) would be appropriate to rule out bipolar disorder.  The psychologist's current assessment was depressive disorder not otherwise specified (NOS) and anxiety disorder.  

A "buddy statement" submitted in May 2003 from A. K. states he knew the Veteran while she was an instructor at the Army Intelligence School at Fort Huachuca, Arizona.  During that time the Veteran was married to a Marine Corps Noncommissioned Officer (NCO) who was also an instructor.  The Veteran's husband was one of several male instructors who were accused of giving passing grades to a female student in exchange for sexual favors, which placed considerable stress on the Veteran as both a fellow instructor and a family member of one of the accused.  The instructors were ultimately reinstated and the student was dropped from the course.  

In May 2003 a VA psychologist reviewed the letter from A. K. cited above and stated the letter supported the Veteran's allegations of trauma while in the military.  The psychologist listed a current impression of PTSD and depression NOS.  

The Veteran was evaluated by a VA psychiatrist in June 2003 who noted the Veteran had been seen by a number of providers for a history of PTSD, possible bipolar disorder and personality disorder.  The Veteran launched into a litany of current and past stressors and obscure references.  The psychiatrist diagnosed depressive disorder, rule out bipolar disorder, and PTSD by history from reported sexual trauma; he also diagnosed mixed personality disorder with histrionic borderline dependent features.  The Veteran's symptoms were not controlled by medication and she was accordingly not eligible for follow-up in the PTSD clinic.  

A June 2003 letter from a psychologist affiliated with the Vet Center in Tucson, Arizona states the Veteran had been diagnosed with bipolar disorder and that she continued to report PTSD symptoms from sexual trauma in the military.  

The Veteran was interviewed by a VA psychiatrist in October 2003.  She stated events in the military primarily focused on sexual discrimination by a commanding officer who did not like female officers; she also asserted she was unpopular because she enforced rules about modest dress on paydays.  She asserted that she was assigned to investigate furniture thefts, resulting in people being dismissed, and assigned to investigate gay soldiers in another unit.  She stated her Marine husband was framed in a sexual harassment scandal by a female in the Veteran's unit who was hosting orgies with numerous persons in her unit.  She alluded to sexual harassment against her by senior NCOs in her unit, but without providing details.  She also stated that her activities investigating gay soldiers during service had caused her to be targeted by lesbian teachers after her discharge from service.  The psychiatrist noted it was not clear whether the Veteran met the criteria for PTSD or even the nature of the trauma; it was also not clear whether her speech pattern suggested a mood disorder, a psychotic disorder or Axis II characteristics.  The psychiatrist diagnosed rule out PTSD, mood disorder, psychotic disorder (Axis I) and personality disorder NOS (Axis II).  

The Veteran submitted a seven-page stressor statement in February 2004.  Essentially, the Veteran asserted that her problems began when a female student at Fort Huachuca falsely accused the Veteran's husband of sexual harassment; the resulting investigation exposed widespread sexual "shenanigans" that cost many high-ranking personnel to lose their careers and retirements.  She was also tasked to investigate gay and lesbian soldiers in her command, to investigate theft of furniture, and provide information about the sexual activities of high ranking officers and civilians, all of which she did.  Although the Veteran's husband was exonerated, the Veteran was reassigned to Korea, where she was viewed with distrust because of her reputation from Fort Huachuca.  Following discharge from service she attended the University of Arizona, where she was targeted for retribution by lesbian faculty because of her investigative success in service against lesbian and gay soldiers.  

The Veteran underwent a VA PTSD examination in May 2004.  The examiner noted the Veteran as having delusions of persecution by the homosexual community based on her reported work concerning homosexual personnel in her military unit.  The examiner also noted the Veteran reporting grandiose academic accomplishments not confirmed by the record.  In regard to military stressors, the Veteran was not able to provide specific and clear information other than that her husband had been accused of sexual misconduct; although he was ultimately cleared of those charges it placed a strain on the marriage.  The Veteran did not identify any stressors that involved "actual or threatened death or serious injury or threat to the physical integrity of self or others," a definition of traumatic event within the diagnosis of PTSD given in the DSM-IV manual.  She stated that her activities exposing gay military personnel had followed her everywhere and caused her to be blackballed by employers and impeded her pursuit of advanced educational degrees.  The examiner diagnosed bipolar I disorder, severe, with psychotic features (Axis I) and personality disorder NOS (Axis II).  The examiner stated the Veteran did not have PTSD; however, it was possible her bipolar disorder began while she was on active duty.  

A September 2004 VA MHC note shows the Veteran reported having recently begun a new job as a high school teacher, but was having problems because there were three people at that school who had been involved in her conflicts while in the military; she also had problems coping with a lesbian teacher across the hall.  The psychiatrist's impression was mood disorder with psychotic symptoms and personality disorder NOS.  In April 2005 the same VA psychiatrist noted the Veteran reported more incidents with "gays" at her school; the psychiatrist continued the previous impression.  

Treatment notes from the Vet Center in August 2005 reveal the Veteran was evaluated for possible admission to the PTSD counseling unit based on her report of PTSD due to sexual trauma in service.  However, it was determined the Veteran did not have PTSD and the case was accordingly closed.  

In January 2006 the Veteran reported to her attending VA psychiatrist that she continued to experience sequelae from her time on active service and conflicts with gay personnel; she stated 11-23 of those persons now worked in her school district and she continued to be harassed.  The psychiatrist continued the impression of mood disorder with psychotic symptoms and personality disorder NOS.  

The Veteran had a VA psychological evaluation in September 2006 to assess her current stability.  The Veteran reported a complicated and emotional series of events related to her service responsibilities where she was involved in investigation of lesbians in the military; after the investigation she continued to come across some of the individuals she had investigated and their partners.  She described this much as a conspiracy to complicate and burden her life.  She described numerous scholastic and athletic accomplishments before, during, and after active service; the examiner stated that many of her descriptions were hard to believe as one person could rarely, if ever, complete all those experiences in one lifetime.  The examiner conducted a series of psychological studies and diagnosed bipolar disorder, most recent episode manic, with severe psychotic features (Axis I).  The examiner also diagnosed histrionic and narcissistic personality tendencies (Axis II).  Significantly, the examiner listed a number of psychosocial stressors (Axis IV) but none referred to active service.  

The Veteran had a VA vocational assessment in October 2006 during which she reported a stellar academic history prior to active service.  While in service she was assigned to spy on suspected lesbian personnel at Fort Huachuca, as a result of which 30 lesbians were discharged.  After discharge from service her efforts to pursue advanced academic degrees were continually frustrated by lesbians who placed impediments in her path.  The interviewer, a Certified Procedural Coder (CPC), stated the Veteran appeared to have PTSD and a manic disorder with possible moments of histrionics.  

The Veteran testified before the Board in February 2009 that she was an officer married to a Marine Corps NCO; both were instructors at Fort Huachuca.  The Veteran's husband was one of 8 male instructors accused of providing passing grades in exchange for sex.  In the wake of the investigation the Veteran herself was given a series of demeaning details by the school commandant, who was opposed to females in service and disapproved of an officer being married to an NCO.  These demeaning details included investigating sex orgies in Fort Huachuca, investigating misappropriation of barracks furniture, and gathering information on gay and lesbian soldiers.  Since her discharge from service the Veteran has continually run into persons who were involved in these homosexual activities, and has been persecuted by such people in her academic and professional pursuits.  

The Veteran submitted an audio cassette tape to the Board in May 2010 essentially reiterating her experiences in Fort Huachuca and being persecuted thereafter by gays and lesbians who resented her investigative activities in service.  

On VA examination in September 2011, the only mental disorder diagnosed was personality disorder not otherwise specified.  The examiner specifically indicated that only one mental disorder was present.   The examiner opined that the personality disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that the Veteran had a history of a confusing presentation of symptoms.  As a result, she has had a number of diagnoses from a number of different providers.  It was observed that the one consistent diagnosis among multiple health care providers was personality disorder not otherwise specified.  It was noted that one health care provider found that the Veteran's Axis II characteristics made it difficult to assess her Axis I symptomatology and the examiner agreed with that determination.  The examiner found the Veteran's presentation was consistent with a DSM-IV diagnosis of personality disorder not otherwise specified.  She demonstrated disrupted cognition such as being tangential, gave superfluous details, had difficulty getting to the gist and distracted herself during testing by telling stories.  She also demonstrated emotional dysregulation such as being emotionally labile, switching between grandiose and expansive ideas, to anger and irritability to tearfulness to dysphoria.  She reported and demonstrated impaired interpersonal functioning (having no close relationships, demonstrated suspiciousness, and reported and expressed irritability with a wide variety of people).  Based on this, the examiner opined that a diagnosis of bipolar disorder did not sufficiently capture the entirety of the Veteran's complex symptomatology.  The examiner found that a diagnosis of personality disorder captures, in the most parsimonious manner, the broad and complex disorganization of the Veteran's symptoms.  The examiner observed that the onset of personality disorder occurs in adolescence or early adulthood.  The examiner found that, although the Veteran's mental health treatment did not begin until 2002, it was at least as likely as not that the onset of this disorder was during her military career.  

In October 2011, the Veteran underwent an assessment for PTSD.  The clinician noted that the Veteran's reported history was consistent with reports she provided to other clinicians.  Essentially, she claimed PTSD related to being "threatened" and harassed by persons who were separated from the military due to information the Veteran had gathered related to homosexual conduct.  The Veteran reported she lived in fear that something would happen based on past threats to her well being and observations that several homosexuals who were formerly in her unit were now living in her neighborhood.  The clinician observed that, despite the Veteran's fears, there had been no retribution to date.  The Veteran reported anxiety when she thought about the past experiences listed above and often had nightmares about what may possibly occur.  She reported problems with emotional regulation, distress tolerance, and interpersonal effectiveness.  She was tangential and perserverative throughout the interview.  The clinician found that the Veteran's personality style was consistent with past medical notes and psychological testing conducted in 2004.  The clinician wrote that the Veteran presented with anxiety symptoms related to harassment and perceived threats she received both during and after her military service.  She has been diagnosed with bipolar disorder and this diagnosis was not substantiated or refuted during the interview as the purpose was to evaluate PTSD-specific symptoms.  The clinician found that the Veteran's reported "threats" lack objective information to constitute trauma in regards to PTSD.  He found that the Veteran's personality construct, as evidenced in the interview, past medical notes, and psychological testing, likely played a role in Veteran's development and maintenance of symptoms.  It was recommended the Veteran have a primary treatment team to reduce systemic reinforcement of her illness.  The assessment was anxiety state, bipolar disorder and personality disorder not otherwise specified.  

In November 2011, it was written that the Veteran had bipolar disorder with a history of psychotic symptoms, personality disorder not otherwise specified and pain disorder.  She was quite tangential with limited insight into her maladaptive personality traits.  The clinician found that the diagnosis of bipolar disorder was questionable but difficult to distinguish, at the time of the meeting, from a personality disorder.  

In October 2012, a clinician noted the Veteran was diagnosed with bipolar disorder with a history of psychotic symptoms, personality disorder not otherwise specified and rule out delusional disorder.  The clinician observed that the Veteran remained paranoid and delusional.  She opined that these symptoms likely stem from a cluster A personality disorder (schizotypal personality disorder).  It was written that the Veteran remained convinced she had PTSD despite clinical observations and objective testing that said otherwise.  

A VA mental disorders examination was conducted in January 2013.  This examiner was different from the examiner who examined the Veteran in September 2011.  The examiner diagnosed personality disorder not otherwise specified and found that the Veteran did not have any other mental disorder.  The examiner opined that the personality disorder less likely than not was caused by the claimed in-service injury, event or illness.  The rationale was that the onset of personality disorders typically occurred in childhood or adolescence and typically manifested by early adulthood.  The examiner opined that it is at least as likely as not that the onset of the disability began prior to the Veteran's military service.  Regarding the Axis I diagnoses of bipolar disorder and mood disorder, it was the examiner's opinion that neither bipolar disorder nor a mood disorder was present in August 2005 or thereafter.  Neither a diagnosis of bipolar disorder nor a diagnosis of mood disorder sufficiently captured or described the breadth and complexity of the Veteran's charaterological disorganization.  The examiner found that the most parsimonious diagnosis that both described and informs treatment is personality disorder not otherwise specified with narcissistic, histrionic, paranoid and compulsive traits.  

Analysis

The Board finds that service connection is not warranted for a psychiatric disorder.  The medical evidence documents that the Veteran has been diagnosed with numerous mental disorders.  The only mental disorders which have been linked to the Veteran's active duty service in any way by health care providers, however, are PTSD, bipolar disorder and personality disorder.   

With regard to the PTSD diagnosis, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran has not had PTSD at any time during the pendency of the claim.  

The Veteran contends her stressful experiences in active service caused her current psychiatric disorder, whether characterized as bipolar disorder or as PTSD.  The Veteran did not serve in combat and has not alleged that she was physically assaulted during active duty.  The only objectively corroborated stress she experienced while on active duty was that her husband (not herself) was one of several persons accused of sexual misconduct as an instructor, of which he was subsequently exonerated.  There is no objective verification of the other stresses she has asserted (demeaning tasks and persecution/harassment during the remainder of her active service).  Although she initially cited "sexual assault" she later conceded she had not actually been physically assaulted or threatened, although she continued to complain about the command climate at Fort Huachuca as anti-female.  

The May 2003 diagnosis of PTSD was based on a review of the May 2003 buddy statement which references the fact that the Veteran's husband, who was a military instructor, was accused of giving passing grades in exchange for sexual favors.  The psychologist diagnosed PTSD based on this one stressor.  However, the examiner who conducted the May 2004 VA examination specifically noted the alleged stressor involving the Veteran's husband and then cited to the fact that this stressor does not meet the definition of a traumatic event required for a DSM-IV diagnosis.  The stressor did not involve "actual or threatened death or serious injury or threat to the physical integrity of self or others."  The Board places greater probative weight on the examiner's opinion from the May 2004 VA examination which affirmatively determined that the Veteran did not have PTSD.  This opinion was supported by the persuasive rationale which directly referenced the stressor criteria for a DSM-IV diagnosis of PTSD and determined that the Veteran did meet the criteria.  The health care professional who diagnosed PTSD in May 2003 did not provide any rationale for why the diagnosis was made nor was there any citation to the criteria required for a diagnosis of PTSD under DSM-IV.  The Board's finding is supported by the October 2011 clinical record which documents a consultation with the Veteran which was conducted specifically to determine if the Veteran had PTSD.  This clinician found that the Veteran's reported "threats" lacked objective information to constitute trauma in regards to a PTSD diagnosis.  

The Board further observes that the majority of the health care professionals who have examined the Veteran have determined that she does not have PTSD.  Most of these records do not provide rationales for the determinations.  They could be found to be equally probative on that basis.  However, as more of the records indicated that the Veteran did not have PTSD, the Board finds this evidence also preponderates against the Veteran's claim.  

Based on the above analysis, the Board finds that service connection is not warranted for PTSD.  

The Veteran has been diagnosed with bipolar disorder.  However, only one of the numerous clinical records and reports of VA examinations indicates that the bipolar disorder is or might be etiologically related to active duty or have been present within one year of her discharge from service .  In this regard the Board notes that the examiner who conducted the May 2004 VA examination opined that it was "possible" that the Veteran's bipolar disorder began during active duty.  A speculative opinion such as this also implies that the author believes that the disorder might not be related to service.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

There is no other medical evidence of record which indicates that the Veteran's bipolar disorder is related to her active duty service or that it was manifested within one year of her discharge from service.  Furthermore, as set out below, the Board finds that the preponderance of the evidence demonstrates that the correct diagnosis for the Veteran's mental disorder is a personality disorder.  The Board finds that service connection is not warranted for bipolar disorder.  

The VA examinations which were conducted in September 2011 and January 2013 resulted in determinations that the Veteran's mental disorder is best diagnosed as being a personality disorder.  The Board places significant probative weight on the findings included in these reports.  The examiners had access to and reviewed pertinent medical evidence.  They also examined the Veteran.  After review of the claims files and examination, both examiners opined that the appropriate diagnosis for the Veteran's psychiatric symptoms and impairment was a personality disorder not otherwise specified.  Significantly, both examiners supported their determinations by adequate rationale with citations to supporting clinical records and findings based on the Veteran's presentation and self-reported history.  

The Board finds that the preponderance of the evidence demonstrates that the only psychiatric disorder present during the period of this claim is a personality disorder.  As set forth above, service connection for personality disorders is precluded by 38 C.F.R. § 3.303 (c).  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


